* JUSTICE DOWNING, dissenting: I consider the payments were actually “fees” for administrative services performed by the county treasurer’s office in connection with delinquent taxes. As such, in my opinion, the payments violate the provisions of article VII, section 9(a), of the 1970 Illinois Constitution (Ill. Const. 1970, art. VII, sec. 9(a)). I would reverse the judgment of the circuit court of Cook County.   Justice Downing participated in the above opinion before the'expiration of his term in office.